Claim Status
In response to non-final office action, Applicant amended claims 21, 25, 26, 28, 29 and 34; cancelled claims 35-40, and added claims 44-47 on 05/23/2022.
Applicant further amended claims 21, 28, 42, 45 and 47; canceled claims 44 and 46 and presented claims 21, 23, 25-26, 28-34, 41-43, 45 and 47 in an E-mail communication on 7/25/2022 for placing claims in allowance condition.
Claims 21, 23, 25-26, 28-34, 41-43, 45 and 47  are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Russell E. Fowler II (Reg. 43,615) authorized the examiner’s amendment on 7/25/2022.

Listing of Claims


1-20 . (Cancelled)

21. (Currently amended) A method of operating a health tracking system, comprising:

aggregating a plurality of crowd-sourced data records from a plurality of health tracking devices, each crowd-sourced data record of the plurality of crowd- sourced data records comprising a user generated description string relating to one of a plurality of consumables from a plurality of health tracking devices;

clustering the plurality of crowd-sourced data records into a plurality of clusters, wherein the clustering is based on a similarity of the user generated description string such that each data record in a cluster has a similar user generated descriptive string;

scoring each of the plurality of crowd-sourced data records in each of the plurality of clusters;

after said scoring, determining one or more reliable crowd-sourced data records in each of the plurality of clusters based on the scoring of each of the crowd-sourced data records and a number of crowd-sourced data records in each of the plurality of clusters;

identifying at least one first data record and at least one second data record in one of the plurality of clusters that have duplicate name entries and inconsistent nutrition entries, wherein the identified at least one first data record is one of the reliable crowd-sourced data records;

merging a first nutrition information from the at least one first data record with a second nutrition information from the at least one second data record to create a merged reliable data record;

after said scoring and merging, performing a validation check on said merged reliable data record, wherein said validation check includes determining that the said first nutrition information and said second nutrition information meet a predetermined relationship between calories and macronutrients;

storing the plurality of crowd-sourced data records in a crowd-sourced database; and

responsive to receiving a search query for a consumable, returning the merged reliable data record corresponding to the consumable;

wherein more than one reliable crowd-sourced data record is identified for one of the plurality of clusters in response to the number of crowd-sourced data records in said one of the plurality of clusters being greater than a threshold number.

22. (Cancelled)

23. (Previously Presented) The method of claim 21, further comprising:
removing one or more of the plurality of clusters having typographical errors.

24. (Cancelled)

25. (Previously presented) The method of claim 21, where the merging comprises averaging the first nutrition information and the second nutrition information to create the merged reliable data record.

26. (Previously presented) The method of claim 25, where the merging comprises
averaging the first nutrition information, the second nutrition information, and a third nutrition information of the merged reliable data record to create the merged data record.

27. (Cancelled)

28. (Currently amended) A health tracking system, comprising:
a network interface;
a crowd-sourced database;
a processor; and
a non-transient computer readable medium comprising a plurality of instructions which are configured to, when executed by the processor, cause the health tracking system to:

receive a plurality of crowd-sourced data records relating to a plurality of consumables from a plurality of health tracking devices; 
cluster the plurality of crowd-sourced data records into a plurality of clusters based on a similarity of descriptive strings such that each data record in a cluster has a similar descriptive string;

scoring each of the plurality of crowd-sourced data records in each of the plurality of clusters;

identifying at least one reliable data record for each of the plurality of clusters, said identification of at least one reliable data record based on said scoring and a number of data records in each of the plurality of clusters;

after said scoring, aggregate nutrition information in the plurality of crowd-sourced data records from the plurality of health tracking devices to create a plurality of merged reliable data records, each of said merged reliable data records including an aggregation of nutrition information from two or more of said plurality of crowd-sourced data records within one of the plurality of clusters, and one of said two or more of said plurality of crowd-sourced data records being the reliable merged data record for said one of the plurality of clusters;

perform validation checks on each of said merged reliable data records, wherein each of said validation checks includes determining whether the aggregate nutrition information for said merged reliable data record meets a predetermined relationship between calories and macronutrients;

when it is determined that the aggregate nutrition information for said merged reliable data record meets the predetermined relationship between calories and macronutrients, identifying said merged reliable data record as a verified data record of a plurality of verified data records;

when it is determined that the aggregate nutrition information for said merged reliable data record does not meet the predetermined relationship between calories and  macronutrients, omitting to identify said merged reliable data record as one of the plurality of verified data records; and

responsive to a search query for a consumable by a first health tracking device, return at least one verified data record of the plurality of verified data records to the first health tracking device, the returned verified data record received from a different health tracking device of the plurality of health tracking devices that sent any portion of a crowd-sourced data record associated with the consumable;

wherein more than one reliable data record is identified for one of the plurality of clusters in response to the number of crowd-sourced data records in said one of the plurality of clusters being greater than a threshold number.

29. (Previously presented) The health tracking system of claim 28, wherein the calories for said merged reliable data record is a calorie value, and wherein the macronutrients for said merged reliable data record includes a carbohydrate value, a protein value, and a fat value, and wherein the health tracking system further comprises instructions which are configured to, when executed by the processor, cause the health tracking system to:
identify at least one first data record that is duplicative of at least one second data record based on the nutrition information;
merge the at least one first data record with the at least one second data record to create one of the plurality of merged reliable data records;
identify a first caloric value associated with the carbohydrate value, a second caloric value associated with the protein value, and a third caloric value associated with the fat value; and
calculate an aggregate macronutrient caloric value based on the first caloric value, the second caloric value, and the third caloric value; and
wherein the predetermined relationship between calories and macronutrients is a predetermined threshold between the calorie value for the merged reliable data record and the aggregate macronutrient caloric value.

30. (Previously presented) The health tracking system of claim 29, where the at least one first data record comprises a user generated typographic error.

31. (Previously presented) The health tracking system of claim 29, where the at least
one first data record comprises a user generated nutrition error.

32. (Previously presented) The health tracking system of claim 28, where the nutrition
information in the plurality of crowd-sourced data records is aggregated on a periodic basis.

33. (Previously presented) The health tracking system of claim 28, where the health tracking system further comprises instructions which are configured to, when executed by the processor, cause the health tracking system to:
update the at least one verified data record based on subsequent user generated input.

34. (Previously presented) The health tracking system of claim 28, where the at least one verified data record is associated with a reliability score based on said scoring.

35. (Cancelled)
36. (Cancelled)
37. (Cancelled)
38. (Cancelled)
39. (Cancelled)
40. (Cancelled)

41. (Previously presented) The method of claim 21, further comprising: normalizing the user generated description string of each of the plurality of crowd-sourced data records into a canonicalized form, wherein the clustering is based on the normalized user generated description string.

42. (Currently amended) The method of claim 21, wherein one of the determined one or more reliable crowd-sourced data records is demoted and no longer determined to be
reliable based on the merging.

43. (Previously presented) The method of claim 21, wherein the scoring of a record of
the plurality of crowd-sourced data records is based on a first number of times the record is selected as logged for consumption by a user, a second number of users
that have selected the record as logged for consumption, and a similarity of the record to other records in an assigned cluster of the plurality of clusters of the record and the other records.

44. (Cancelled)

45. (Currently amended) The method of claim 21 wherein after said scoring, said
aggregating nutrition information in the plurality of crowd-sourced data records from the plurality of health tracking devices results in a plurality of merged reliable data records in said one of the plurality of clusters.

46. (Cancelled)

47. (Currently amended) The health tracking system of claim 28 wherein after said
scoring, said aggregating nutrition information in the plurality of data records results
in a plurality of merged reliable data records in said one of the plurality of clusters.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matters in claims 21, 23, 25-26, 28-34, 41-43, 45 and 47.
With respect to the independent claim 21, the prior arts of record do not teach or fairly suggest, in combination with other limitations, the feature of wherein more than one reliable data record is identified for one of the plurality of clusters in response to the number of crowd-sourced data records in said one of the plurality of clusters being greater than a threshold number. 
Claim 28 recites similar limitations to claim 21; therefore, it is also allowed.
Dependent claims are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159